         Case 2:20-cv-01553-SSV Document 14 Filed 01/12/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    PATRICK STRAUGHTER                                        CIVIL ACTION

    VERSUS                                                      NO. 20-1553

    JASON KENT, WARDEN, ET AL.                              SECTION “R” (1)


                         ORDER AND REASONS

       Patrick Straughter moves pro se for a writ of mandamus,1 temporary

restraining order,2 preliminary injunction, 3 and for a hearing. 4 For the

following reasons, the Court denies all of Straughter’s motions.



I.     BACKGROUND

       In April 1994, Louisiana indicted Patrick Straughter for aggravated

rape in violation of La. Rev. Stat. 14:42.5 The alleged victim was Straugther’s

four-year-old daughter. See State v. Straughter, 727 So. 2d 1283, 1285 (La.

App. 4 Cir. 1999). On February 8, 1996, a jury found Straughter guilty of the

lesser charge of forcible rape. 6 On February 22, 1996, Straughter pleaded




1      See R. Doc. 11.
2      See R. Doc. 12.
3      See id.
4      See R. Doc. 13.
5      See R. Doc. 12 at 2 (Case No. 02-2382).
6      See R. Doc. 12 at 2 (Case No. 02-2382).
        Case 2:20-cv-01553-SSV Document 14 Filed 01/12/21 Page 2 of 6




guilty to being a multiple offender and was sentenced to a term of sixty years’

imprisonment, without the possibility of parole.7 On February 10, 1999, the

Louisiana Fourth Circuit Court of Appeal affirmed Straughter’s conviction

and sentence. See Straughter, 727 So. 2d at 1288. The Louisiana Supreme

Court denied Straughter’s application for a writ of certiorari. 8

      Straughter next collaterally attacked his conviction and sentence. The

state courts denied Straughter post-conviction relief. 9 Straughter then filed

a federal application for a writ of habeas corpus on July 16, 2002. 10 This

Court denied Straugther’s writ application with prejudice, 11 and denied him

a certificate of appealability, 12 noting that Straughter did not make “a

substantial showing of the denial of a constitutional right.” 13 Straughter

appealed the Court’s denial of a certificate of appealability, and the Fifth

Circuit likewise denied Straughter’s certificate of appealability—also noting

that Straughter failed to make a substantial showing of the denial of a

constitutional right. 14




7     See id.
8     See id.
9     See id. at 3.
10    See R. Doc. 1 (Case No. 02-2382).
11    See R. Doc. 14 (Case No. 02-2382).
12    See R. Doc. 17 (Case No. 02-2382).
13    See id. at 2.
14    See R. Doc. 20 (Case No. 02-2382).
                                     2
        Case 2:20-cv-01553-SSV Document 14 Filed 01/12/21 Page 3 of 6




      On June 25, 2020, Straughter moved again pro se for a writ of habeas

corpus. 15 The Court dismissed the petition, noting that it was “second or

successive,” lacking the necessary authorization from the Fifth Circuit. 16

Now, Straughter files for a writ of mandamus,17 temporary restraining

order, 18 preliminary injunction, 19 and for a hearing,20 alleging that his state

conviction and sentence violate his constitutional rights under the U.S.

Constitution as well as Louisiana law.



II.   DISCUSSION

      A.    Mandamus

      Straughter seeks a writ of mandamus to compel the Attorney General

of Louisiana to appear before the court and “discuss, review, and expound

on” Louisiana’s forcible rape statute.21        A writ of mandamus is an

“extraordinary remedy.” Adams v. Georgia Gulf Corp., 237 F.3d 538, 542

(5th Cir. 2001).    The Fifth Circuit has developed a three part test for

determining whether mandamus jurisdiction exists: (1) the plaintiff must


15    See R. Doc. 3.
16    See R. Doc. 9 at 2.
17    See R. Doc. 11.
18    See R. Doc. 12.
19    See id.
20    See R. Doc. 13.
21    See R. Doc. 11-2 at 37.
                                       3
       Case 2:20-cv-01553-SSV Document 14 Filed 01/12/21 Page 4 of 6




have a clear right to the relief; (2) the defendant must have a clear duty to

act; and (3) no other adequate remedy must be available. Newsome v. Equal

Employment Opportunity Comm’n, 301 F.3d 227, 231 (5th Cir. 2002). The

petitioner must carry the burden of showing that the “right to issuance of the

writ is clear and indisputable.” Mallard v. United States Dist. Court, 490

U.S. 296, 309 (1989).

      Plaintiff does not address these requirements, and in any event, he fails

to meet them. Straughter’s pro se filing does not, for example, establish that

he has a clear right to relief. Rather, Straughter simply reasserts the same

argument that the Court has already considered in rejected in ruling on

Straughter’s habeas petition—that the state district judge violated his rights

under the U.S. Constitution by presenting to the jury the lesser offense of

forcible rape.22 In ruling on his habeas petition, the Court noted that ample

evidence at trial, including testimony from the victim herself, supported an

evidentiary finding that Straughter used force on the victim. 23 Given that

Straughter does not demonstrate a clear right to relief, plaintiff’s motion for

a writ of mandamus is denied.




22    Compare R. Doc. 11-2 at 16 with R. Doc. 17 at 3 (Case No. 02-2382).
23    See R. Doc. 17 at 4-5 (Case No. 02-2382).
                                      4
        Case 2:20-cv-01553-SSV Document 14 Filed 01/12/21 Page 5 of 6




      B.      Temporary Restraining Order and/or Preliminary
              Injunction

      Next, plaintiff argues that he is entitled to a temporary restraining

order and/or preliminary injunction directing the warden to release him. 24

This filing largely restates plaintiff’s arguments that he is wrongfully

imprisoned.25 A temporary restraining order is an “extraordinary remedy.”

See Miss. Power & Light Co., 760 F.2d 618, 621 (5th Cir. 1985). The Court

will grant a temporary restraining order or preliminary injunction only when

“(1) there is a substantial likelihood that the movant will prevail on the

merits; (2) there is a substantial threat that irreparable harm will result if the

injunction is not granted; (3) the threatened injury outweighs the threatened

harm to the defendant; and (4) the granting of the preliminary injunction

will not disserve public interest.” Clark v. Prichard, 812 F.2d 991, 993 (5th

Cir. 1987).

      Again, the plaintiff fails to show that he satisfies any of these

requirements. For example, the plaintiff has not shown that there is a

substantial likelihood he would succeed on the merits, and a motion for a

temporary restraining order or injunction is not a proper vehicle to challenge

a state court conviction. Nor has the plaintiff made a showing of irreparable


24    See R. Doc. 12.
25    See id.
                                        5
       Case 2:20-cv-01553-SSV Document 14 Filed 01/12/21 Page 6 of 6




harm. The Court must deny his motion. Clark, 812 F.2d at 993 (“The party

seeking such relief must satisfy a cumulative burden of proving each of the

four elements enumerated before a temporary restraining order or

preliminary injunction can be granted.”).

     C.     Motion for Hearing

     Straughter also invokes the U.S. Constitution to argue that he is

entitled to a hearing. 26 To the extent that Straughter asks the Court for

consideration of the above motions, his request for a hearing is moot. To the

extent Straughter asks the Court to hold oral argument, the motion is denied.



III. CONCLUSION

     For the foregoing reasons, Straughter’s motion for a writ of mandamus

is DENIED WITH PREJUDICE, his motion for a preliminary injunction and

temporary restraining order is DENIED WITH PREJUDICE, and his motion

for a hearing is DENIED.



          New Orleans, Louisiana, this _____
                                        12th day of January, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

26   See R. Doc. 13.
                                     6
